*417Concurring Opinion by
WILNER, J.,
which HARRELL, J., Joins.
I concur in the judgment, principally because I accept the Court’s assessment that there was not the kind of contradiction between the deposition testimony and later affidavit of Dr. Hutchins to warrant the striking of the affidavit under Md. Rule 2-501(e). There clearly was a contradiction of sorts — in deposition, he said he would not be offering an opinion as to causation and in his affidavit he did offer such an opinion — but I agree that it was not the kind of contradiction of fact that Rule 2-501(e) was designed to address. I therefore agree that it was error for the trial court to strike his affidavit and, having struck it, then to grant summary judgment on the ground that there was no legally sufficient evidence of causation.
I write separately only to note that, although the striking of Hutchins’s affidavit cannot be justified by Rule 2-501 (e), which was the only basis upon which it was stricken, there was clearly another ground upon which, had it been argued, the court could, and probably should, have done what it did.
The initial complaint in this case was filed in November, 2004. Ms. Schaefer was still alive at the time, and so, other than a loss of consortium claim by her husband, Marcantonio, the complaint was solely to recover for the personal injuries and expenses incurred by Ms. Schaefer arising from the spread of the cancer — the pain, the additional medical procedures and expenses. Ms. Schaefer died in May, 2005, and, in November of that year, an amended complaint was filed to add a wrongful death claim. Pursuant to a scheduling order entered in July, 2005, a great deal of discovery had already taken place. Dr. Shmookler’s deposition was taken in December, 2005, after the amended complaint had been filed and cause of death first became an issue. Dr. Hutchins’s deposition occurred in January, 2006. Based on those depositions, the defendants had every right to believe that (1) Dr. Hutchins would not be rendering an opinion as to the cause of Ms. Schaefer’s death, because that is what he said, and (2) Dr. *418Shmookler did not have an opinion as to what Ms. Schaefer’s “staging” was in July, 2001 or her prognosis of survivability in May, 2001, because that is what he said.
In February, 2006, an amended scheduling order was entered. It required all depositions to be completed by March 28, 2006. On March 23, 2006, a pretrial order was entered, stating that, except for the plaintiffs deposition of a defense expert, no further discovery was allowed, that all dispositive motions had to be filed by June 1, 2006, and that a hearing on any such motion would occur on July 27, 2006.
In conformance with that order, the motion for summary judgment was filed on June 1, 2006, the basis of it being that the plaintiff had failed to show that Ms. Schaefer’s death was proximately caused by the negligence of the defendants. The two affidavits at issue here were attached to the defendant’s answer to the motion, which was filed on July 13, 2006. So far as we have been apprised, no prior notice of the new opinions of Drs. Hutchins and Shmookler was given to the defendants.
In terms of how this case was presented and argued, those affidavits decisively changed the legal landscape before the Circuit Court. That court held that, without the affidavits, the plaintiff had failed to establish the proximate cause of Ms. Schaefer’s death and therefore had failed to establish their cause of action.1 With the affidavits, a sufficient case has been made to avoid summary judgment. The problem, of course, was that, with discovery having been closed four months earlier and with the defendants reasonably believing that Dr. Hutchins would not be offering an opinion as to causation, the defendants were essentially ambushed two weeks before the hearing on their motion, without any explanation and without any ability, prior to the hearing, to conduct further discovery as to the basis for Hutchins’s new opinion.
*419That kind of practice is exactly what scheduling and discovery orders are designed to prevent. The belated offering of new opinions from previously deposed experts is no different than a party — plaintiff or defendant — coming up with new experts after discovery has been closed. That kind of evidence can properly be excluded at trial, and there is no reason why it may not be excluded in the context of a summary judgment motion. This is not a matter of unwarranted adherence to some technical rules. It is a matter of basic fairness and of assuring that litigation is pursued in an efficient and professional manner.
Unfortunately, this ground was not raised, and the Circuit Court did not consider it. I hope, however, that this Court’s opinion will not be regarded as precluding the striking of evidence presented in the manner done in this case. I am authorized to state that Judge
HARRELL joins in this concurring opinion.

. Although I question whether that is so, at least with respect to Count I of the amended complaint (the survival action on behalf of Ms. Schaefer), that ruling is not, and does not need to be, addressed in this Court’s opinion.